      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



 US SYNTHETIC CORPORATION,
                                                              CIVIL ACTION NO.
      Plaintiff,
                                                              COMPLAINT FOR PATENT
 v.                                                           INFRINGEMENT

 CR GEMS SUPERABRASIVES CO., LTD.,                            DEMAND FOR JURY TRIAL

      Defendant.



                             COMPLAINT AND JURY DEMAND

       Plaintiff US Synthetic Corporation (“US Synthetic” or “Plaintiff”), by its undersigned

counsel, for its Complaint against CR Gems Superabrasives Co., Ltd. (“CR Gems” or

“Defendant”), states and alleges upon information and belief as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement of U.S. Patent Nos. 10,508,502 (“the

’502 Patent”), and 10,507,565 (“the ’565 Patent”) (collectively, “patents-in-suit”) arising under

the United States Patent Laws, Title 35, United States Code, § 1, et. seq., and in particular under

35 U.S.C. § 271.

       2.      The patents-in-suit are related to polycrystalline diamond (“PCD”) and

polycrystalline diamond compacts (“PDC” or “PDCs”). A true and accurate copy of the ’502

Patent is attached hereto as Exhibit A. A true and accurate copy of the ’565 Patent is attached

hereto as Exhibit B.
      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 2 of 17




                                           THE PARTIES

         3.     US Synthetic is a corporation organized and existing under the laws of the State

of Delaware and maintains a place of business at 1260 South 1600 West, Orem, Utah 84058.

         4.     US Synthetic is a subsidiary of ChampionX Corporation, which is headquartered

at 2445 Technology Forest Blvd., Building 4, Suite 1200, The Woodlands, Texas 77381.

         5.     CR Gems is a corporation existing and organized under the laws of China, having

a principal place of business at No. 3802 Shengang Road, Songjiang District, Shanghai 201611,

China.

         6.     CR Gems is in the business of, inter alia, manufacturing, marketing, and selling

PDC products throughout the United States, including in Texas.

                                  JURISDICTION AND VENUE

         7.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as if

    fully set forth herein.

         8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         9.     This Court has personal jurisdiction over Defendant by virtue of, inter alia, its

systematic and continuous contacts with Texas and because Defendant infringes the ’502 and

’565 Patents in Texas and in this judicial district. Among other things Defendant has offered for

sale and sold, and continues to offer for sale and sells its infringing GPDC SY-01 products for

importation, promotion, sales and distribution to resellers and end users throughout the United

States, including in Texas and in this judicial district.

         10.    Defendant participates in or imports into the United States, sells for importation

into the United States, and/or sells after importation into the United States, one or more

infringing products. CR Gems’ website states that it “specializes in manufacturing high quality



                                                   2
        Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 3 of 17




superabrasive products and polycrystalline diamond cutters” and describes its PDC products as

being “widely used in the oil & gas drilling industry.” See Exhibits C, D.

         11.     Defendant has thus infringed and continues to infringe the patents-in-suit directly,

contributorily, and by inducement in the United States, in Texas and in this district. Defendant

derives substantial revenue from its sales of infringing products to oil and gas customers in

Texas and in this judicial district, and Defendant purposefully avails itself of the privilege of

conducting activities in Texas, thus invoking the benefits and protections of the laws of Texas.

         12.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c) against

Defendant because it is incorporated in China and may be sued in any judicial district in the

United States in which it is subject to the court’s personal jurisdiction.

                                               FACTS

         13.     US Synthetic is headquartered in Orem, Utah, and is a leading designer and

supplier of polycrystalline diamond1 products for use in drill bits, bearings, and other industrial

applications. The polycrystalline diamond may be used to make polycrystalline diamond

compacts or “PDCs.” PDCs can be shaped as cylindrical parts, as shown in the picture below.

Drill bit manufacturers purchase and use PDCs as cutters for rotary drill bits, also shown below.




                 PDC cutters                            Drill bit with PDC cutters



1
    Polycrystalline diamond is often referenced in the industry as “PCD.”
                                                  3
      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 4 of 17




       14.     The PDCs provide a hard, durable cutting surface for earth-boring applications,

including drilling for oil and gas resources. PDCs can also be used in other harsh, high-wear, or

high-temperature applications, such as thrust-bearing assemblies, radial-bearing assemblies,

wire-drawing dies, artificial joints, machining elements, and heat sinks.

       15.     US Synthetic has invested millions of dollars in the United States in

plant/equipment and labor to research, develop, and manufacture polycrystalline diamond and

PDC products. US Synthetic is well known as a market leader in PDC technologies.

       16.     US Synthetic has protected innovative PDC technologies with the patents at issue

in this case. US Synthetic’s patent rights include the ’502 and ’565 Patents. US Synthetic is the

assignee and owner of each of the patents-in-suit.

       17.     The ’502 Patent is entitled “Polycrystalline Diamond Compact.” The ’502 Patent

issued on December 17, 2019, based on an application (Application No. 16/358,281) filed on

March 19, 2019, which is a continuation of Application No. 13/789,099, filed March 7, 2013,

now U.S. Patent No. 10,287,822, which is a continuation of 13/623,764, filed on September 20,

2012, now U.S. Patent No. 8,616,306, which is a continuation of Application No. 12/690,998,

filed January 21, 2010, now U.S. Patent No. 8,297,382, which is a continuation-in-part of

Application No. 12/244,960, filed on October 3, 2008, now U.S. Patent No. 7,866,418. The ’502

Patent will expire no sooner than October 3, 2028.

       18.     The ’565 Patent is entitled “Polycrystalline Diamond, Polycrystalline Diamond

Compacts, Methods of Making Same, and Applications.” The ’565 Patent issued on December

17, 2019, based on an application (Application No. 15/080,379) filed on March 24, 2016, which

is a continuation of Application No. 13/486,578, filed on June 1, 2012, now U.S. Patent No.



                                                 4
      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 5 of 17




9,315,881, which is a continuation-in-part of Application No. 12/858,906, filed on August 18,

2010, now U.S. Patent No. 9,459,236, which is a division of Application No. 12/244,960, filed

on October 3, 2008, now U.S. Patent No. 7,866,418. The ’565 Patent will expire no sooner than

October 3, 2028.

                                THE ACCUSED PRODUCTS

       19.     The Accused Products include PDC products, including products designed for use

in the oil and gas industry.

       20.     The GPDC SY-01 PDC product sold by Defendant is an exemplary Accused

Product, and by itself infringes at least the following Asserted Claims of the ’502 and ’565

Patents:

                                             ’502 Patent     ’565 Patent
                        Infringed Claims     1, 4, 8, 10, 11 1, 2, 4, 6, 8,
                                                             10, 14, 15

             Table 1. List of Claims Infringed by the Exemplary GPDC SY-01 PDC Product

       21.     According to an analysis of sample products and Defendant’s own product

descriptions, Defendant has infringed and continues to infringe at least the Asserted Claims of

each of the Asserted Patents, as set forth in the chart above. Defendant infringes the Asserted

Claims of the Asserted Patents literally and/or under the doctrine of equivalents by making and

selling products that infringe, by importing those products into the United States to offer them

for sale, and/or by selling those products within the United States after importation.




                                                 5
      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 6 of 17




                                  FIRST CLAIM FOR RELIEF

                           Patent Infringement of the ’502 Patent Under
                                          35 U.S.C. § 271

       22.     US Synthetic incorporates by reference every allegation set forth in the foregoing

paragraphs of this Complaint as if fully set forth and restated herein.

       23.     CR Gems, without the authority or consent of US Synthetic, has been importing,

offering to sell and selling, and continuing to offer and sell, in the United States Accused CR

Gems Products that infringe at least claims 1, 4, 8, 10, and 11 of the ’502 Patent.

       24.     The chart below sets forth exemplary infringement contentions for claim 1 of the

’502 Patent based at least in part upon testing performed by US Synthetic:

                                          ’502 Patent
        Claim 1                                   Accused Products
 [1] A polycrystalline
 diamond compact,
 comprising:




                            Pictured above is an example of CR Gems’ GPDC SY-01 cutter.
                            The cutter is a polycrystalline diamond compact.
 [2] a polycrystalline      An exemplary GPDC SY-01 cutter includes a polycrystalline
 diamond table, at least    diamond table. The polycrystalline diamond table contains at least
 an unleached portion       an unleached region as evidenced by the chart below:
 of the polycrystalline
 diamond table
 including:




                                                  6
     Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 7 of 17




                                          ’502 Patent
        Claim 1                                   Accused Products




                            The image above shows the presence of at least one metal solvent
                            catalyst, cobalt, in at least an unleached portion of the
                            polycrystalline diamond table of an exemplary GPDC SY-01 cutter.
[3] a plurality of
diamond grains
bonded together via
diamond-to-diamond
bonding to define
interstitial regions, the
plurality of diamond
grains exhibiting an
average grain size of
about 50 μm or less;
and




                            The image above shows a plurality of diamond grains of an
                            exemplary GPDC SY-01 cutter. The EBSD average grain size of
                            the imaged region is 4.04 μm.




                                                7
    Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 8 of 17




                                         ’502 Patent
        Claim 1                                  Accused Products
[4] a catalyst
occupying at least a
portion of the
interstitial regions;




                          A catalyst occupies at least a portion of the interstitial regions of an
                          exemplary GPDC SY-01 cutter as evidenced by the chart above.
[5] wherein the           The unleached portion of the polycrystalline diamond table of an
unleached portion of      exemplary GPDC SY-01 cutter exhibits a coercivity of 176.4 Oe.
the polycrystalline
diamond table exhibits
a coercivity of about
115 Oe to about 250
Oe;

[6] wherein the         The unleached portion of the polycrystalline diamond table of an
unleached portion of    exemplary GPDC SY-01 cutter exhibits a specific permeability of
the polycrystalline     0.086 G·cm3/(g·Oe).
diamond table exhibits
a specific permeability
less than about 0.10
G·cm3/g·Oe; and

[7] a substrate bonded    A substrate bonded to the polycrystalline diamond table along an
to the polycrystalline    interfacial surface is present in an exemplary cutter, the interfacial
diamond table along       surface exhibiting a substantially planar topography. The ratio of a
an interfacial surface,   surface area of an exemplary cutter’s planar interfacial surface to a
the interfacial surface   surface area of an exemplary cutter’s substantially planar interfacial
exhibiting a              surface is 0.9697.
substantially planar
topography;




[8] wherein a lateral     An exemplary cutter exhibits a lateral dimension of 1.59 cm.
dimension of the

                                                 8
      Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 9 of 17




                                           ’502 Patent
        Claim 1                                    Accused Products
 polycrystalline
 diamond table is about
 0.8 cm to about 1.9
 cm.


          Table 2. Exemplary Claim Infringement Chart for Claim 1 of the ’502 Patent

       25.     Defendant infringes the Asserted Claims of the ’502 Patent directly and indirectly

by causing direct infringement in the United States. Defendant will have had knowledge of the

’502 Patent and the infringing nature of its Accused Products at least as of the date of service of

this Complaint. Defendant infringes through contributory infringement by selling or offering for

sale to third parties, such as its customers, products that are material parts of the inventions

claimed in the ’502 Patent, knowing that they were especially made or especially adapted to

practice one or more of the claims of the ’502 Patent, and that have no substantial noninfringing

uses, and knowing they are in fact used to directly infringe one or more of those claims, at least

through the allegations in this Complaint. Defendant also infringes the at least one claim of the

’502 Patent indirectly through inducement by, inter alia, importing, offering to sell and/or selling

the Accused Products to third parties, including its customers, with the specific intent that those

third parties directly infringe one or more of the claims of the ’502 Patent. Defendant actively

encourages or aids such infringement through various activities, including descriptions on its

website and related materials, and knows—at least through the allegations in this Complaint—

that the third parties’ acts it has induced, and continues to induce, constitute infringement.

       26.     CR Gems’ infringement of the Asserted Claims of the ’502 Patent has caused and

continues to cause damages and irreparable harm to US Synthetic.




                                                  9
     Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 10 of 17




                                SECOND CLAIM FOR RELIEF

                         Patent Infringement of the ’565 Patent Under
                                        35 U.S.C. § 271

       27.     US Synthetic incorporates by reference every allegation set forth in the foregoing

paragraphs of this Complaint as if fully set forth and restated herein.

       28.     CR Gems, without the authority or consent of US Synthetic, has been importing,

offering to sell and selling, and continuing to offer and sell, in the United States Accused CR

Gems Products that infringe at least claims 1, 2, 4, 6, 8, 10, 14 and 15 of the ’565 Patent.

       29.     The chart below sets forth exemplary infringement contentions for claim 1 of the

’565 patent based at least in part upon testing performed by US Synthetic:

                                            ’565 Patent
     Claim 1                                      Accused Products
 [1] A
 polycrystalline
 diamond
 compact,
 comprising:




                     Pictured above is an example of CR Gems’ GPDC SY-01 product. The
                     cutter is a polycrystalline diamond compact.

 [2] a               An exemplary GPDC SY-01 cutter includes a polycrystalline diamond
 polycrystalline     table. The polycrystalline diamond table contains at least an unleached
 diamond table,      region as evidenced by the chart below:
 at least an
 unleached
 portion of the
 polycrystalline
 diamond table
 including:



                                                 10
    Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 11 of 17




                                            ’565 Patent
    Claim 1                                       Accused Products




                      The image above shows the presence of at least one metal solvent catalyst,
                      cobalt, in at least an unleached portion of the polycrystalline diamond table
                      of an exemplary GPDC SY-01 cutter.

[3] a plurality of
diamond grains
directly bonded
together via
diamond-to-
diamond
bonding to
define interstitial
regions, the
plurality of
diamond grains
exhibiting an
average grain
size of about 50
μm or less;
                      The image above shows a plurality of diamond grains of an exemplary
                      GPDC SY-01 cutter. The EBSD average grain size of the imaged region is
                      4.04 μm.




                                                 11
    Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 12 of 17




                                            ’565 Patent
     Claim 1                                      Accused Products
[4] a catalyst
occupying at
least a portion of
the interstitial
regions;




                     A catalyst occupies at least a portion of the interstitial regions of an
                     exemplary GPDC SY-01 cutter, as evidenced by the chart above.

[5] wherein the      The unleached portion of the polycrystalline diamond table of an exemplary
unleached            GPDC SY-01 cutter exhibits a coercivity of 176.4 Oe.
portion of the
polycrystalline
diamond table
exhibits a
coercivity of
about 115 Oe or
more;

[6] wherein the
unleached
portion of the
polycrystalline
diamond table
exhibits an
average
electrical
conductivity of      The unleached portion of the polycrystalline diamond table of an exemplary
less than about      GPDC SY-01 cutter exhibits an average electrical conductivity of 963 S/m.
1200 S/m; and


[7] wherein the      The unleached portion of the polycrystalline diamond table of an exemplary
unleached            GPDC SY-01 cutter exhibits a G-ratio of 4.00E7. The image below shows
portion of the       the cutter following the wet VTL test:
polycrystalline
diamond table
                                                 12
    Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 13 of 17




                                 ’565 Patent
     Claim 1                           Accused Products
exhibits a Gratio
of at least about
4.0×106; and




[8] a substrate
bonded to the
polycrystalline
diamond table.

                                          Polycrystalline
                                          Diamond Table




                               Substrate




                                     13
     Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 14 of 17




                                          ’565 Patent
      Claim 1                                   Accused Products
                     The image above demonstrates a substrate bonded to the polycrystalline
                     diamond table of an exemplary GPDC SY-01 cutter.


          Table 3. Exemplary Claim Infringement Chart for Claim 1 of the ’565 Patent

       30.      Defendant infringes the Asserted Claims of the ’565 Patent directly and indirectly

by causing direct infringement in the United States. Defendant will have had knowledge of the

’565 Patent and the infringing nature of its Accused Products at least as of the date of service of

this Complaint. Defendant infringes through contributory infringement by selling or offering for

sale to third parties, such as its customers, products including at least the diamond compacts

identified above, that are material parts of the inventions claimed in the ’565 Patent, knowing

that they were especially made or especially adapted to practice one or more of the claims of the

’565 Patent, and that have no substantial noninfringing uses, and knowing they are in fact used to

directly infringe one or more of those claims, at least through the allegations in this Complaint.

Defendant also infringes at least one claim of the ’565 Patent indirectly through inducement by,

inter alia, importing, offering to sell and/or selling the Accused Products to third parties,

including its customers, with the specific intent that those third parties directly infringe one or

more claims of the ’565 Patent. Defendant actively encourages or aids such infringement through

various activities, including descriptions on its website and related materials, and knows—at

least through the allegations in this Complaint—that the third parties’ acts it has induced, and

continues to induce, constitute infringement.

       31.      CR Gems’ infringement of the Asserted Claims of the ’565 Patent has caused and

continues to cause damages and irreparable harm to US Synthetic.




                                                  14
     Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 15 of 17




                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, US Synthetic respectfully demands a trial by jury on all

issues properly triable before a jury in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, US Synthetic requests that this Court enter judgment in its favor on each

and every claim for relief set forth above and award it relief including, but not limited to, the

following:

        A.      The entry of judgement under 35 U.S.C. § 271(a), (b) and/or (c) that Defendant’s

making, using, offering to sell, selling or importing of Defendant’s Accused Products prior to the

expiration of the patents-in-suit will infringe, actively induce infringement, and/or contribute to

the infringement of the patents-in-suit under 35 U.S.C. § 271(a), (b) and/or (c);

        B.      The entry of a preliminary and/or permanent injunction, enjoining Defendant and

all persons acting in concert with Defendant from commercially manufacturing, using, offering

for sale, or selling Defendant’s Accused Products within the United States, or importing

Defendant’s Accused Products into the United States, until the expiration of the patents-in-suit,

in accordance with 35 U.S.C. § 283;

        C.      The issuance of an order that Defendant deliver up for destruction all infringing

products in its possession;

        D.      An award to US Synthetic of damages adequate to compensate for Defendant’s

infringement pursuant to 35 U.S.C. § 284, in an amount to be determined at trial, as a result of

Defendant’s infringement of the patents-in-suit;




                                                  15
     Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 16 of 17




       E.      An order determining that, with respect to Defendant, this case is exceptional and

an award of attorney fees, costs and expenses incurred in bringing and prosecuting this case,

pursuant to 35 U.S.C. § 285;

       F.      An award to U.S. Synthetic of its costs in this action; and

       G.      Any other relief as the Court may deem just and appropriate.

Dated: November 20, 2020           Respectfully submitted,


                                    /s/ Miranda Jones
                                   Miranda Jones
                                   Attorney-in-Charge
                                   Texas Bar No. 24065519
                                   Southern District ID No. 1147635
                                   Erin C. Villaseñor
                                   Texas Bar No. 24072407
                                   Southern District ID No. 1114483
                                   PORTER HEDGES LLP
                                   1000 Main St 36th floor,
                                   Houston, Texas 77002
                                   (713) 226-6000 Phone
                                   (713) 228-6000 Fax
                                   mirandajones@porterhedges.com
                                   evillaseñor@porterhedges.com
                                   James R. Barney (pro hac vice to be filed)
                                   james.barney@finnegan.com
                                   Mareesa A. Frederick (pro hac vice to be filed)
                                   mareesa.frederick@finnegan.com
                                   Kelly S. Horn (pro hac vice to be filed)
                                   kelly.horn@finnegan.com
                                   Alexander E. Harding (pro hac vice to be filed)
                                   alexander.harding@finnegan.com
                                   FINNEGAN, HENDERSON, FARABOW,
                                    GARRETT & DUNNER, LLP
                                   901 New York Avenue NW
                                   Washington, DC 20001
                                   Telephone:     (202) 408-4000

                                   Daniel C. Cooley (pro hac vice to be filed)
                                   daniel.cooley@finnegan.com
                                   FINNEGAN, HENDERSON, FARABOW,
                                    GARRETT & DUNNER, LLP

                                                16
Case 4:20-cv-03962 Document 1 Filed on 11/20/20 in TXSD Page 17 of 17




                       1875 Explorer St.
                       Suite 800
                       Reston, VA 20190
                       Telephone:    (571) 203-2700

                       Attorneys for US Synthetic Corporation




                                  17
